Citation Nr: 0205608	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  98-15 755A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease with premature ventricular contractions due to 
nicotine dependence.

2.  Entitlement to an initial evaluation in excess of 20 
percent for impingement 
syndrome and degenerative joint disease, right shoulder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran retired from service in January 1985, after 
having served on active duty for a period in excess of 30 
years. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July and August 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Sioux Falls, South Dakota (RO).  The July 1998 
rating granted service connection for impingement syndrome 
and degenerative joint disease, right shoulder, evaluated as 
20 percent disabling from December 3, 1997; 100 percent 
disabling under 38 C.F.R. § 4.30 from April 14, 1998; and 20 
percent disabling from July 1, 1998.  The August 1998 rating 
granted service connection for nicotine dependence and denied 
service connection for coronary artery disease as secondary 
to the service-connected disability of nicotine dependence.

During the pendency of the appeal, the veteran submitted a 
claim for total disability benefits due to individual 
unemployability (TDIU).  The RO has not provided a rating 
decision on this issue.  Consequently, this matter is not 
before the Board at the present time and is referred to the 
RO for action deemed appropriate.  


FINDING OF FACT

On February 1, 2002, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through the RO, that a withdrawal of this appeal 
is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



